DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lei U.S. Patent Publication No. 2015/0035813 (hereinafter Lei).
Consider claim 1, Lei teaches a pixel circuit, comprising: a light emitting device having a first terminal and a second terminal (Figure 2 and [0029], organic light emitting display); a driving circuit (Figure 2, drive circuit 21), electrically connected to the first terminal of the light emitting device, for providing power to the light emitting device (Figure 2, drive circuit 21 and organic light emitting diodes 23); a voltage comparator for generating a pulse width modulated signal having a duty cycle based on a data voltage and a reference voltage (Figure 3, OA, Data_In, voltage connected to both inputs of OA. Figures 3-4, OUT_X. [0058], comparison circuit); an offset voltage detecting circuit, electrically connected to an output terminal of the voltage comparator, for detecting an input offset voltage of the voltage comparator (Figure 3, [0053] and [0058], calibration unit 171); and a data voltage compensation circuit, electrically connected to the offset voltage detecting circuit, for compensating the data voltage according to the input offset voltage detected ([0058] and figure 3, the latch control circuit 1713 of the calibration unit 171 adjusts the bias current of the operational amplifier OA according to the output voltage CMP of the operational amplifier OA so as to calibrate the output offset voltage V_OFFSET of the operational amplifier OA. In addition, figure 3 shows data is connected to OA); and a switch control unit electrically connected to the driving circuit and the output terminal of the voltage comparator (Figures 2-3, SW3 connected to OA and 21). 

Consider claim 2, Lei teaches all the limitations of claim 1. In addition, Lei teaches the offset voltage detecting circuit comprises: a test voltage supplying circuit (Figure 3, 13), electrically connected to a first input terminal of the voltage comparator, for providing a test voltage to the first input terminal of the voltage comparator (Figures 3-4, 13, DATA_IN and OA during calibration period); and a detection circuit, electrically connected to the output terminal of the voltage comparator (Figure 3, detection circuit and OA), for detecting output voltages of the voltage comparator to obtain the input offset voltage of the voltage comparator when the test voltage is provided to the first input terminal of the voltage comparator and the reference voltage is provided to a second input terminal of the voltage comparator (Figures 3-4, during calibration period).

Consider claim 3, Lei teaches all the limitations of claim 2. In addition, Lei teaches the test voltage supplying circuit comprises a voltage supply switching sub-circuit (Figure 3, SW1) for controlling a connection between a test voltage terminal and the first input terminal of the voltage comparator under control of a test control signal input by a test control terminal (Figure 3, 13, SW1, OZCD and OA).

Consider claim 5, Lei teaches all the limitations of claim 3. In addition, Lei teaches wherein the test voltage supplying circuit further comprises a voltage supplying sub-circuit for providing a test voltage to the test voltage terminal (Figures 3-4, DATA_IN during calibration period).

Consider claim 9, Lei teaches all the limitations of claim 1. In addition, Lei teaches the data voltage compensation circuit is configured to add the input offset voltage to the data voltage to obtain a compensated data voltage ([0058] and figure 3, the latch control circuit 1713 of the calibration unit 171 adjusts the bias current of the operational amplifier OA according to the output voltage CMP of the operational amplifier OA so as to calibrate the output offset voltage V_OFFSET of the operational amplifier OA. In addition, figure 3 shows data is connected to OA and thus the data is compensated since OA is compensated).

Consider claim 14, Lei teaches a driving method for a pixel circuit (Figure 4), the pixel circuit comprising a light emitting device having a first terminal and a second terminal (Figure 2 and [0029], organic light emitting display); a driving circuit, electrically connected to the first terminal of the light emitting device, for providing power to the light emitting device (Figure 2, drive circuit 21); a voltage comparator for generating a pulse width modulated signal having a duty cycle based on a data voltage and a reference voltage (Figure 3, OA, Data_In, voltage connected to both terminals of OA. Figures 3-4, OUT_X. [0058], comparison circuit); an offset voltage detecting circuit, electrically connected to an output terminal of the voltage comparator, for detecting an input offset voltage of the voltage comparator (Figure 3, [0053] and [0058], calibration unit 171); a data voltage compensation circuit, electrically connected to the offset voltage detecting circuit, for compensating the data voltage according to the input offset voltage detected ([0058] and figure 3, the latch control circuit 1713 of the calibration unit 171 adjusts the bias current of the operational amplifier OA according to the output voltage CMP of the operational amplifier OA so as to calibrate the output offset voltage V_OFFSET of the operational amplifier OA. In addition, figure 3 shows data is connected to OA); and a switch control unit electrically connected to the driving circuit and the output terminal of the voltage comparator (Figures 2-3, SW3 connected to OA and 21), the driving method comprising: detecting the input offset voltage of the voltage comparator in a detection period (Figures 3-4, calibration period); and compensating the data voltage according to the input offset voltage to obtain a compensated data voltage in a display period (Figures 3-4, driving period after the calibration period).

Consider claim 15, Lei teaches all the limitations of claim 14. In addition, Lei teaches detecting the input offset voltage of the voltage comparator in the detection period comprises: providing a test voltage to a first input terminal of the voltage comparator (Figures 3-4, 13, DATA_IN and OA during calibration period); providing the reference voltage to a second input terminal of the voltage comparator (Figures 3-4 shows that voltage is provided to the inputs of the OA during calibration period since OZCD is high during this period); detecting output voltages of the voltage comparator (Figures 3-4, during calibration period); and obtaining the input offset voltage of the voltage comparator based on the output voltages (Figures 3-4 and [0058], during calibration period, see V_Offset).

Consider claim 19, Lei teaches all the limitations of claim 1. In addition, Lei teaches a display panel comprising the pixel circuit (Figure 2, organic light emitting display 1). 

Consider claim 20, Lei teaches all the limitations of claim 19. In addition, Lei teaches display device comprising the display panel (Figure 2, organic light emitting display 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei.
Consider claim 4, Lei teaches all the limitations of claim 3. In addition, Lei teaches wherein the voltage supply switching sub- circuit comprises a voltage supply switching (Figure 3, SW1); and wherein a control electrode of the voltage supply switching is electrically connected to the test control terminal (Figure 3, OZCD), a first electrode of the voltage supply switching is electrically connected to the test voltage terminal, and a second electrode of the voltage supply switching is electrically connected to the first input terminal of the voltage comparator (Figure 3, 13, SW1, OZCD and OA).
	Lei’s figure 3 does not appear to disclose a transistor as a switch.
	However, Lei teaches in [0034], switch is implemented by NMOS transistor.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to know the benefits of NMOS transistor. For example, NMOS are made of semiconductor and provide better integration.

Consider claim 16, Lei teaches all the limitation of claim 15. In addition, Lei teaches detecting the input offset voltage of the voltage comparator further comprises: determining a voltage difference between the first input terminal of the voltage comparator and the second input terminal of the voltage comparator as the input offset voltage of the voltage comparator ([0075], differential operation amplifier) when the output voltage of the voltage comparator is a predetermined voltage (Figure 3, CMP during calibration period).
Lei does not appear to specifically disclose the predetermined voltage is (VH+VL)/2, where VH is a high voltage output by the voltage comparator, and VL is a low voltage output by the voltage comparator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide a predetermined voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 17, Lei teaches all the limitation of claim 14. In addition, Lei teaches compensating the data voltage according to the input offset voltage in the display period comprises: adding the input offset voltage to the data voltage to obtain the compensated data voltage ([0058] and figure 3, the latch control circuit 1713 of the calibration unit 171 adjusts the bias current of the operational amplifier OA according to the output voltage CMP of the operational amplifier OA so as to calibrate the output offset voltage V_OFFSET of the operational amplifier OA. In addition, figure 3 shows data is connected to OA and thus the data is compensated since OA is compensated).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Jeong U.S. Patent Publication No. 2008/0252504 (hereinafter Jeong).
Consider claim 6, Lei teaches all the limitations of claim 2. In addition, Lei teaches a comparator OA in figure 3.
Lei does not appear to specifically disclose the detection circuit comprises a detection switching sub-circuit for controlling a connection between an output terminal of the voltage amplifier and a read line under control of a detection switching control signal input by a detection switching control terminal.
However, in a related field of endeavor, Jeong teaches a method of compensating channel offset voltage (abstract), and further teaches the detection circuit comprises a detection switching sub-circuit (Figure 1, S0-S15) for controlling a connection between an output terminal of the voltage amplifier and a read line under control of a detection switching control signal input by a detection switching control terminal (Figure 1, AMP, S0-S15 and 130. [0026], detecting offsets).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide switches S0-S15 in order to extract an offset voltage generated in each channel as suggested by Jeong in [0025].

Consider claim 7, Lei and Jeong teach all the limitations of claim 6. In addition, Jeong teaches the detection switching sub- circuit comprises a detection switching; and wherein a control electrode of the detection switching is electrically connected to the detection switching control terminal, a first electrode of the detection switching is electrically connected to the read line, and a second electrode of the detection switching is electrically connected to the output terminal of the voltage amplifier (Figure 1, S0, AMP and 130). In addition, Lei teaches a comparator OA in figure 3.
Jeong does not appear to specifically disclose does not appear to disclose a transistor as a switch.
	However, Lei teaches in [0034], switch is implemented by NMOS transistor.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to know the benefits of NMOS transistor. For example, NMOS are made of semiconductor and provide better integration.

Consider claim 8, Lei and Jeong teach all the limitations of claim 6. In addition, Lei teaches the detection circuit further comprises a detection sub-circuit (Figure 7, 1711) electrically connected to the read line, for obtaining the input offset voltage of the voltage comparator based on the output voltages of the voltage comparator (Figure 3 and [0058], 1711, CMP and OA).


Allowable Subject Matter
Claims 10-13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The best prior arts (see cited prior arts) do not appear to disclose the connections mentioned in claim 10 in combination to other limitations in claims 1. Specifically, the connections with respect to the comparator.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
On pages 9-10, Applicant argues that Lei fails to teach the switch control circuit limitations. 
In view of Applicant’s amendment, Examiner is using SW3 as the switch connected to the output terminal of the voltage comparator OA and driving circuit 21 in figures 2-3. Consequently, this argument has been considered but it is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621